[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter comes before the Court on defendant's motion to dismiss the first count of plaintiff's complaint against the Estate of Anna Yannish.
The sheriff's return, attached to the plaintiff's complaint, indicates that service was made by placing the writ, summons and complaint in the hands of the probate judge.
There is no argument as to the facts. The executor is, in fact, a nonresident of the State of Connecticut. The plaintiff, therefore, argues that the provisions of Connecticut General Statutes Section 52-61 provide for such service.
The defendant argues that since the executor is not named as a party, Section 52-61 does not apply. This Court agrees.
The writ has named the Estate as the party rather than the executor. Since the Estate is not a legal entity, it can neither sue nor be sued. See Isaac v. Mount Sinai Hospital, 3 Conn. App. 598, 600 (1985).
The plaintiff must name the executor of the Estate as a party in order to seek the benefits of Section 52-61.
The motion to dismiss is granted.
Mihalakos, J.